--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.23


Agreement for Change of Control
And Recapitalization
Of
Paxton Energy, Inc.
 
This Agreement (the “Agreement”) is entered into effective March 17, 2010 by and
among  Charles Volk (‘Volk”), Paxton Energy, Inc., a Nevada corporation
(“Paxton”), Robert Freiheit (“Freiheit”) and Tom Manz (“Manz”).
 
The parties have agreed that it would be beneficial to institute a change of
control and recapitalization of Paxton.  Effective upon the satisfaction of the
conditions precedent set forth below   Freiheit and Manz will resign as
directors and officers of Paxton and be replaced by Volk, Jim Burden, and Cliff
Henry. As preliminary steps to undertaking this transaction, Paxton represents
to Volk that Paxton has obtained the agreement of the substantial majority of
the holders of: (i) $637,689 of registration and accrued interest debt, and (ii)
1,644,250 common stock purchase options to settle for shares of common
stock.  In consideration of the following representations, promises, and
undertakings, the parties agree as follows:
 
1.      The Current Board of Directors will adopt the following
resolutions:  (i)  reverse split of the Company’s current outstanding stock of
23,586,139 shares to 7,862,070 shares, (ii) conversion of the $637,869
registration and accrued interest debt accrued through June 30, 2009 to
restricted common shares at the rate of $0.05 per share or a total issuance of
12,757,380 shares, (iii)conversion of the current total options outstanding of
1,644,250 options to common stock  on a 1 for 1 basis for a total issuance of
1,644,250 restricted common shares, (iv) approve the issuance, upon appointment
of Henry and Burden, of 300,000 shares of restricted common stock of Paxton each
after completing items (i) through (iii) set forth above whereby the total
issued and outstanding would be 22,863,700 shares with no warrants or options
outstanding and debt would be reduced by $637,869. (vi) a second reverse split
of the issued and outstanding shares of Paxton of approximately a one for 2.8
reverse (or whatever reverse is necessary) of the common stock consolidation so
that the total shares outstanding would then be 10,000,000 (or one reverse split
to achieve the same outcome).
 
2.      Paxton represents that it will obtain the agreement of the holders of
$300,000 of secured debt, Robert Freiheit, holder of $15,000 of unsecured debt
and Tom Manz, holder of $15,000 of unsecured debt (and will provide an executed
copy of such Agreement with the holders to Volk) to grant to Paxton a six month
extension for the payment of the debt to August 31, 2010 in exchange for
bringing interest current on the debt through January 31,2010 ( a total of
$24,787.40) and for the right of the Holders of the secured debt to convert
their notes into Paxton common stock on the same terms as the private placement
offering of 20,000,000 shares at $.15 except if converted and to the extent
legally permissable  the common stock will be issued without restriction, as set
forth below in section 4.

 
1

--------------------------------------------------------------------------------

 

3.      Paxton, Freiheit, and Manz shall take the following actions after
completion of Board Resolutions in Section 1 and after obtaining the agreement
of Secured Debt Holders: (i) Manz shall resign as a director of Paxton, (ii)
Freiheit shall elect Volk and James Burden as directors to fill the vacancies
created by Manz’s resignation and the earlier resignation of the former director
who resigned, (iii) Freiheit then shall resign as a director and officer, (iv)
Volk and Burden shall elect Cliff Henry as a director to fill the vacancy
created by Manz’s resignation.  Volk, Burden, and Henry are referred to below as
the “New Board of Directors.” Freiheit, Manz and Paxton will sign appropriate
mutual release agreements whereby Freiheit and Manz will  release any claims
Freiheit or Manz have against Paxton except for the debt and share delivery owed
them as described above and Paxton will release any claims it may have against
Freiheit and Manz except by reason fraud, gross negligence or willful conduct
 
4.      The New Board of Directors shall take the following minimum actions
following election and acceptance of the directorships: (i) take all reasonable
and necessary actions to complete the corporate actions approved in the
resolutions adopted by the prior Board of Directors,  (ii) approve and complete
a $200,000 convertible note placement with $25,000 of the proceeds delivered to
Hansen Barnett and Maxwell enabling a completion of the 2009 audit, (iii)
approve 62,700,000 newly-issued, post stock-consolidation shares of its common
stock to  Volk, registered in whatever persons Volk  designate so long as Paxton
receives, in exchange for the issuance, properties and assets which have at
least a $2,000,000 tangible net worth, produce an annual net cash flow to Paxton
of at least $1,000,000 and are audited in a manner meeting SEC requirements,
(iv) approve 3,300,000  shares to the Investment Banker of Paxton (v) a Rule 506
private placement of  up to 4,000,000 Units at $0.05 a Unit, each Unit
consisting of one newly-issued, post stock-consolidation share of  common stock
and one-half a Common Stock Purchase Warrant exercisable at $0.15 for payment of
transaction expenses and regulatory filings, including $25,000 delivered to
Hansen Barnett and Maxwell enabling a completion of the 2009
audit  and  followed by a second Rule 506 private placement of up to 20,000,000
Units at $0.15 a Unit, each Unit consisting of one newly-issued, post
stock-consolidation share of common stock and one-half a post
stock-consolidation share of Common Stock Purchase Warrant exercisable at $0.45
to be issued in exchange for up to  $3,200,000  to be wire-transferred or
deposited to the Thomas J. Kenan Client Trust Account, maintained by Kenan at
BancFirst in Oklahoma City, Oklahoma (wire transfer instructions will be
provided by Kenan), this $3,200,000 to be referred to herein as the “FTB&K
Escrow Account”. Disbursements from the FTB&K Escrow Account will be made by
Kenan only upon the written authorization of Board of Directors of Paxton.
 
5.      Paxton hereby represents and warrants to Volk, Burden, and Henry as
follows, which representations and warranties shall continue through the
Closing:
 
5.1. Financial Statements.  Paxton’s  financial statements, as filed with the
Securities and Exchange Commission in a Form 10-K for the fiscal period
ended  December 31, 2008, and the interim periods ended March 31, 2009,  June
30, 2009  and September 30, 2009 in forms 10-Q are correct in all material
respects.
5.2. Articles and Bylaws.  Complete and accurate copies of the Certificate and
Articles of Incorporation and Bylaws of Paxton together with all amendments
thereto to the date hereof will be delivered to Volk before the Closing.

 
2

--------------------------------------------------------------------------------

 
 
5.3 Shareholders. A complete list of all persons or entities holding capital
stock of Paxton or any rights to subscribe for, acquire, or receive shares of
the capital stock Paxton (whether warrants, calls, options, or conversion
rights), including copies of all stock option plans whether qualified or non
qualified, and other similar agreements will be provided to Volk at a time and
place of its choosing.
5.4 Officers and Directors.  A complete and current list of all current officers
and Directors of Paxton is set forth in its filed Form 10-K for the year-end
fiscal period ended December 31, 2008.
5.5 Tax Returns.  Accurate copies of Federal and State tax returns for Paxton
for at least the last six taxable years will be delivered to Volk at a time of
his choosing.
5.6 Organization, Standing and Power.  Paxton is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada with
all requisite corporate power to own or lease its properties and carry on its
businesses as is now being conducted.
5.7 Authority.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated herein have been duly authorized
by all necessary corporate action including, but not limited to, duly and
validly authorized action and approval by the Board of Directors on the part of
Paxton.  This Agreement constitutes valid and binding obligations of Paxton and
is enforceable against it, including the availability of the remedy of specific
performance.  This Agreement executed by Paxton and the execution of the actions
and the transactions contemplated hereunder shall not result in any breach of
any terms or provisions of Paxton’s Certificate and Articles of Incorporation or
Bylaws or of any other agreement, court order or instrument to which Paxton is a
party or is bound by.
5.8. Absence of Changes. Since September 30, 2009, there will not have been any
material adverse change in the condition (financial or otherwise), assets,
liabilities, earnings or business of Paxton.
5.9. Tax Matters.  All taxes and other assessments and levies which Paxton is
required by law to withhold or to collect will have been duly withheld and
collected, and have been paid over to the proper government authorities. There
must be no known deficiencies in income taxes for any periods and further, the
representations and warranties as to the absence of undisclosed liabilities
contained in Paragraph 5.8 above  include any and all tax liabilities of
whatsoever kind or nature (including, without limitation, all federal, state,
local and foreign income, profit, franchise, sales, use and property taxes) due
or to become due, incurred in respect of or measured by Paxton income or
business prior to the Closing Date.
5.10. Options, Warrants, etc. Except as set forth in paragraph 1 and3 and rights
to participate in future financing held by Iriquois and Cranshire,  there are no
outstanding options, warrants, calls, commitments, or agreements of any
character to which Paxton or its shareholders are a party or by which Paxton or
its shareholders are bound, or are a party, calling for the issuance of shares
of capital stock of Paxton or any securities representing the right to purchase
or otherwise receive any such capital stock of Paxton.
5.11. Title to Assets. Except for the holders of secured debt of Paxton, Paxton
is the sole and unconditional owner of, with good and marketable title to, all
the assets listed in its financial statements as owned by them and all other
property and assets must be free and clear of all mortgages, liens, pledges,
charges, or encumbrances of any nature whatsoever.

 
3

--------------------------------------------------------------------------------

 
 
5.12. Legal Proceedings, etc.  There are no civil, criminal, administrative,
arbitration, or other such proceedings or investigations pending or, to the
knowledge of either Paxton or the shareholders thereof, threatened, in which,
individually or in the aggregate, an adverse determination would materially and
adversely affect Paxton, its properties, business, or income.  Paxton has
substantially complied with, and is not in default in any material respect
under, any laws, ordinances, requirements, regulations, or orders applicable to
its businesses.
5.13. Governmental Regulation. Paxton is not in violation of or in default with
respect to any applicable law or any applicable rule, regulation, order, writ,
or decree of any court or any governmental commission, board, bureau, agency, or
instrumentality, or delinquent with respect to any report required to be filed
with any governmental commission, board, bureau, agency or instrumentality,
which violation or default could have a material adverse effect upon the
business, operations, or financial condition of Paxton.
5.14 Brokers and Finders.  Paxton has not retained any broker or finder, nor is
it obligated to pay any brokerage fees, commissions, or finders' fees in
connection with the transactions contemplated herein.
5.15 Accuracy of Information.  No representation or warranty by Paxton contained
in this Agreement, and no statement contained in any certificate, document, or
other instrument delivered or to be delivered to Volk pursuant to this Agreement
or in connection with the transactions contemplated therein, including the list
of accounts payables and obligations of Paxton previously delivered to Volk,
will contain any untrue statement of material fact or omits or will omit to
state any material fact necessary in order to make the statements and
information contained herein or therein not misleading.
5.16. Subsidiaries. Paxton does not have any subsidiaries nor does it own any
capital stock of any other corporation.
5.17. Improper Payments.  No person acting on behalf of Paxton has made any
payment or otherwise transmitted anything of value, directly or indirectly, to:
(a) any official or any government or agency or political subdivision thereof
for the purpose of influencing any decision affecting the business of Paxton,
(b) any customer, supplier, or competitor of Paxton, or employee of such
customer, supplier, or competitor, for the purposes of obtaining or, retaining
business for Paxton, or (c) any political party or any candidate for elective
political office nor will any fund or other asset of Paxton been maintained that
was not fully and accurately recorded on the books of account of Paxton.
5.19. Copies of Documents.  Paxton will make available for inspection and
copying by Volk and his duly authorized representatives, and will continue to do
so at all times, true and correct copies of all documents that it has filed with
governmental agencies, which are material to the terms and conditions contained
in this Agreement.  Furthermore, all filings by Paxton with governmental
agencies, including but not limited to the Internal Revenue Service, contained
information that is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements made therein not misleading or could have
any material adverse effect upon the financial condition or operations of Paxton
or adversely effect the objectives of this Agreement.

 
4

--------------------------------------------------------------------------------

 
 
6.     This Agreement shall be interpreted and construed in accordance with the
laws of the State of Nevada.  This Agreement represents the entire agreement of
the parties with respect to the subject matter contained herein.  Any disputes
among the parties arising from the performance or non-performance of a party
shall be resolved in binding arbitration in accordance with the arbitration
procedures of the American Arbitration Association Commercial Rules.
 
7.    Paxton hereby approves and authorizes the filing of a Form 8-K with the
SEC and news release containing the particulars of this Agreement.
 
Paxton Energy, Inc.
 
 

   
/s/ Robert Freiheit
 
/s/ Robert Freiheit
 
/s/ Tom Manz
   
By:
               
  Robert Freiheit, CEO
 
  Robert Freiheit
 
  Tom Manz
     
       3/16/10
     
        3/16/2010
                         
/s/ Charles Volk
                             
Charles Volk
             
3/17/2010
     



 


5

--------------------------------------------------------------------------------